OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 25, 1952. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves, inter alia, to confirm the report of the referee and respondent cross-moves to confirm in part and disaffirm in part said report.
The referee found that on February 3, 1978, the respondent was convicted in the United States District Court for the Eastern District of New York of violating sections 7201 *218and 7206 (subd [1]) of title 26 of the United States Code, to wit, knowingly and willfully attempting to evade and defeat a large part of the income tax due and owing by him for the calendar years 1971, 1972 and 1973, by preparing and causing to be prepared false and fraudulent income tax returns. The respondent was sentenced to a period of imprisonment of one year and one day on each of two counts, to run concurrently. Imposition of sentence on a third count was suspended and the respondent was placed on probation for a period of two years to commence at the conclusion of the prison terms.
The referee further found that the respondent received and accepted $37,500 in cash on behalf of a client in furtherance of a scheme to “fix”, impede and otherwise act unlawfully in connection with a pending proceeding in the Supreme Court, Kings County.
We are in full agreement with the report of the referee. The respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion, inter alia, to confirm the referee’s report is granted and the respondent’s cross motion is denied to the extent that it seeks to disaffirm said report.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Lazer, J. P., Gibbons, Weinstein, O’Connor and Bracken, JJ., concur.